Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/23/2021, 02/08/2022, and 03/31/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claims 1, 3, 5-7, 15-18 are objected to because of the following informalities:
Claim 1 in line 4 recites “the hose” and should be “the metal hose” since there is at least one recitation of each “the hose” and “the metal hose” when referring to “a metal hose” in claim 1 and to avoid any confusion that the two are different.
Claim 1 in line 5 recites “the hose” and should be “the metal hose”.
Claim 1 in line 6 recites “the hose” and should be “the metal hose”.
Claim 3 in line 2 recites “the hose” and should be “the metal hose”.
Claim 5 in line 1 recites “the hose” and should be “the metal hose”.
Claim 6 in lines 2-3 recites “a distal end of the hose” and should be “[[a]] the distal end portion of the metal hose” since a distal end portion of the metal hose was previously recited in claim 1 and would be consistent with the drawings.
Claim 6 in lines 3-4 recites “the hose” and should be “the metal hose”.

Claim 7 in line 1 recites “the hose” and should be “the metal hose”.
Claim 15 in line 3 recites “the hose” and should be “the metal hose”.
Claim 16 in line 3 recites “the hose” and should be “the metal hose”.
Claim 17 in line 2 recites “a proximal end of the tube stub” and should be “[[a]] the proximal end of the tube stub” since a proximal end was previously recited in claim 12.
Claim 18 in lines 1-2 recites “the hose distal end” and should be “the distal end portion of the metal hose”.
Claim 18 in line 2 recites “the hose distal end portion” and should be “the metal hose distal end portion”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claim 20 in line 2 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In this case, it is unclear how much more or less of a difference between the outer diameter of the tapered proximal end portion relative to an outer diameter of the tube section prior to crimping would be considered “substantially” matching. For examination purposes, claim 20 will be interpreted as without the term “substantially”. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6, 8-13, and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zaborszki et al. (US 5,511,720 hereinafter “Zaborszki”).
In regard to claim 1, Zaborszki discloses a hose assembly (Fig. 21, assembly shown for the hose 12’’) comprising: 
a metal hose (Fig. 21, metal hose 12’’ and in 4:15-28 discloses 12’’ is made of metal); 
an end connection (Fig. 21 shows an end connection of 12’’) having a distal end defining a fluid connector (Fig. 21, the opposite end of the corrugated tubing at 16’’ not shown can be reasonably interpreted as a distal end fluid connector) and a proximal end defining a tube stub (Fig. 21, end of corrugated tubing at 16’’ shown that is inserted into 90’’ can be reasonably interpreted as a proximal end defining a tube stub which is similar to the applicant’s invention of a tube stub shown in Fig. 1 at 112 that is a tube that fits radially within the weld collar 140) received in a distal end portion of the metal hose (Fig. 21, end portion of 12’’ that fits into 90’’ defines a distal end portion which receives the indicated proximal end of the corrugated tubing at 16’’); and 
a weld collar (Fig. 21, fitting 90’’ is at least a weld collar) surrounding the distal end portion of the hose and the tube stub of the end connection (Fig. 21, 90’’ surrounds the distal end portion of 12’’ and the tube stub at 16’’), with the weld collar, the hose distal end portion, and the tube stub being welded together at a welding zone (Fig. 21, welding zone at 93’’) proximal to a distal edge of the metal hose (Fig. 21, the end of 12’’ that contacts 98’’ defines a distal edge of 12’’ and the weld at 93’’ is proximal to the distal edge of 12’’).  
In regard to claim 6, Zaborszki discloses the hose assembly of claim 1, wherein the weld collar includes a hose compressing portion (See image below, hose compression portion defined by the portion of 90’’ that is compressed as shown from an initial state as shown in Fig. 17) between the welding zone and a distal end portion of the weld collar (See image below, indicated hose compression portion has at least a portion between the welding zone and a distal end portion of the weld collar, therefore, the hose compression portion can be reasonably interpreted as being between the welding zone and a distal end portion of the weld collar), wherein a distal end of the hose is compressed between the hose compressing portion and the tube stub (See image below, the indicated distal end of the metal hose is radially compressed between the hose compression portion and the indicated tube stub) to form a flattened distal cuff portion of the hose (See image below, the indicated section radially within the hose compression portion can be reasonably interpreted as a flattened distal cuff portion relative to the portion of 12’’ outside of the hose compression portion that is not radially compressed. In 8:16-36 discloses the swaging step shown in Fig. 17 where a crimping tool at 120 radially compresses the indicated weld collar against the metal hose).  

    PNG
    media_image1.png
    478
    733
    media_image1.png
    Greyscale

In regard to claim 8, Zaborszki discloses the hose assembly of claim 1, wherein the weld collar includes an annular recessed portion at the welding zone (Fig. 21, at 93’’ includes an annular recessed portion similar to what is shown in Fig. 19 at 93 before being welded).  
In regard to claim 9, Zaborszki discloses the hose assembly of claim 8, wherein the annular recessed portion has a reduced wall thickness relative to proximal and distal end portions of the weld collar (Fig. 21, reduced wall thickness at 93’’ and see Fig. 19 at 93 as an example of the reduced wall thickness of 93’’ that is thinner than the proximal and distal end portions of 90’’ and in 8:46-58 discloses the reduced area at 93’’ provides the advantage of easier deep penetration of the weld).  
In regard to claim 10, Zaborszki discloses the hose assembly of claim 8, wherein the annular recessed portion includes a reverse tapered inner diameter (See image below, there are at least two tapered inner diameters radially within the annular recessed portion as a result from the crimping as shown in Fig. 17 and described in 8:46-58. Both of the indicated tapered diameter can be interpreted as reversed relative to one of the ends of 90’’.).  

    PNG
    media_image2.png
    471
    594
    media_image2.png
    Greyscale

In regard to claim 11, Zaborszki discloses the hose assembly of claim 1, wherein a proximal edge of the tube stub is disposed at the welding zone, such that the tube stub does not extend proximal to the welding zone (Fig. 21 shows the tube stub extends slightly beyond the weld zone as shown, however, the embodiment in Fig. 20 shows the tube stub does not extend beyond the weld zone and therefore does not extend proximal to the welding zone. In 8:66-67 and 9:1-9 discloses the only difference between the embodiments of Fig. 20 and Fig. 21 is the location of the weld zone 93. Therefore, relying on the embodiment of Fig. 20 meets the limitation of claim 11 and includes all the mechanically equivalent parts of Fig. 21 that meets the limitations of claim 1.).  
In regard to claim 12, Zaborszki discloses a method of making a hose assembly (Fig. 17 shows the crimping operation to form a hose assembly shown in Fig. 21), the method comprising: 
inserting a distal end portion of a metal hose (Fig. 21, metal hose 12’’ and in 4:15-28 discloses 12’’ is made of metal. End portion of 12’’ that fits into 90’’ defines a distal end portion which receives the indicated proximal end of the corrugated tubing at 16’’) into a proximal end of a weld collar (Fig. 21, weld collar 90’’ and a proximal end of 90’’ defined by the opening of 90’’ where 12’’ inserts through); 
inserting a proximal end tube stub (Fig. 21, the corrugated tube at 16’’ defines a tube stub and a proximal end of the tube stub) of an end connection (Fig. 21 shows an end connection between 12’’ and 90’’) into the distal end portion of the metal hose (Fig. 21, indicated tube stub fits within 12’’ and in 4:29-33 discloses the corrugated tube and 12’’ can be moved axially relative to each other, therefore, the corrugated tube can be reasonably interpreted as being inserted into 12’’), such that the distal end portion of the metal hose is radially disposed between the weld collar and the tube stub (Fig. 21, 12’’ is radially between 90’’ and the tube stub at 16’’); and 
welding the weld collar, the hose distal end portion, and the tube stub together at a welding zone (Fig. 21, welding at 93’’ defines a welding zone that welds 90’’, the distal end portion of 12’’, and the tube stub defined by the corrugated tubing at 16’’) proximal to a distal edge of the metal hose (Fig. 21, the end of 12’’ that contacts 98’’ defines a distal edge of 12’’ and the weld at 93’’ is proximal to the distal edge of 12’’).  
In regard to claim 13, Zaborszki discloses the method of claim 12, wherein inserting the distal end portion of the metal hose into the proximal end of the weld collar comprises abutting the distal edge of the metal hose with a radially inward extending distal end portion of the weld collar (Fig. 21, the distal edge of 12’’ abuts a radially inward extending distal end portion at 98’’ of 90’’).  
In regard to claim 15, Zaborszki discloses the method of claim 12, further comprising radially compressing a hose compressing portion of the weld collar between the welding zone and the distal end portion, thereby compressing the distal end portion of the hose between the hose compressing portion and the tube stub to form a flattened distal cuff portion of the hose (See claim 6 above for the same reasons which applies to claim 15).  
In regard to claim 16, Zaborszki discloses the method of claim 12, further comprising radially compressing the welding zone of the weld collar (Fig. 21, radial compression at 93’’ and in 8:16-36 discloses the swaging step shown in Fig. 17 where a crimping tool at 120 radially compresses the indicated weld collar against the metal hose) to form a reverse taper inner diameter at the welding zone (See the image attached to claim 10 above and the reasoning of claim 10 of how at least one reverse tapered is formed), the reverse taper inner diameter interlocking with the distal end portion of the hose (Fig. 21, see the image attached to claim 10 above, and in 8:16-36 discloses the indicated portion that defines the reverse taper inner diameter is radially compressed against the distal end portion of 12’’, therefore, the reversed taper inner diameter interlocks with the distal end portion of the metal hose 12’’).  
In regard to claim 17, Zaborszki discloses the method of claim 12, wherein inserting the proximal end tube stub into the distal end portion of the metal hose comprises aligning a proximal end of the tube stub with the welding zone (Fig. 21 shows the tube stub extends slightly beyond the weld zone as shown, however, the embodiment in Fig. 20 shows the tube stub is radially aligned to the welding zone. In 8:66-67 and 9:1-9 discloses the only difference between the embodiments of Fig. 20 and Fig. 21 is the location of the weld zone 93. Therefore, relying on the embodiment of Fig. 20 meets the limitation of claim 17 and includes all the mechanically equivalent parts of Fig. 21 that meets the limitations of claim 12.).  
In regard to claim 18, Zaborszki discloses the method of claim 12, further comprising crimping the weld collar against the hose distal end and the tube stub prior to welding the weld collar, the hose distal end portion, and the tube stub together at the welding zone (Fig. 17 and in 8:16-36 discloses crimping 90’’ against the distal end of 12’’ and the corrugated tube stub at 16’’ prior to welding 90’’, the hose distal end portion of 12’’, and the tube stub together as shown in Fig. 21).  
In regard to claim 19, Zaborszki discloses a method of making a weld collar for a hose end (Fig. 17, weld collar at 90a and hose end at A’), the method comprising: 
providing a tube section (Fig. 17, tube section defined by the tube at 90a); 
using a crimping tool (Fig. 17, crimping tool at 120 and in 8:16-36 discloses 120 is used for crimping against the weld collar), crimping the tube section to form a radially inward extending distal end portion defining an internal stepped portion (See image below, indicated radially inward extending distal end portion is a section that is radially compressed as shown in Fig. 17 which defines an internal stepped portion), a tapered proximal end portion (See image below, opposite of the distal end portion of the collar has a tapered proximal end portion after being crimped), and an intermediate portion extending axially and radially between the proximal end portion and the distal end portion (See image below, indicated at the intermediate portion defines a groove and the bottom is axially and radially between the indicated proximal end portion and the distal end portion).  

    PNG
    media_image3.png
    381
    550
    media_image3.png
    Greyscale

In regard to claim 20, Zaborszki discloses the method of claim 19, wherein the tapered proximal end portion has an outer diameter that matches an outer diameter of the tube section prior to crimping (See image below taken from Fig. 17 shows the weld collar has a constant outer diameter prior to crimping. Also see image above for claim 19 at the tapered portion which prior to crimping as shown below would have at least an outer diameter equal to an outer diameter that is not radially crimped.).

    PNG
    media_image4.png
    665
    840
    media_image4.png
    Greyscale


Claims 1-3, 6-7, 12-13, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurek et al. (US 5,511,828 hereinafter “Kurek”).
In regard to claim 1, Kurek discloses a hose assembly (Fig. 5, the tubular assembly as shown defines a hose assembly) comprising: 
a metal hose (Fig. 5, metal pipe 3 that fits over the corrugated tube 8 and in 4:43-45 discloses 3 is made of metal and is similar to the applicant’s invention of a metal hose 105 shown in Fig. 1 that appears to be a metal tubular layer outside of the corrugated tube 120); 
an end connection (See image below, end connection defined by the parts welded together by weld 22) having a distal end defining a fluid connector (See image below, indicated distal end defining a fluid connector is the opposite end of the proximal end of pipe 2 not shown which is a similar interpretation of the applicant’s invention shown in Fig. 1 at 111 that is an opposite end of the end connection not shown) and a proximal end defining a tube stub (See image below, indicated at the proximal end defining a tube stub is similar to the applicant’s invention shown in Fig. 1 at 112 where the proximal end is located at the end connection) received in a distal end portion of the hose (Fig. 5, distal end portion of 3 at 87); and 
a weld collar (Fig. 5, 86 defines a weld collar) surrounding the distal end portion of the hose and the tube stub of the end connection (See image below, 86 surrounds the distal end portion of 3 at 21 and the tube stub), with the weld collar, the hose distal end portion, and the tube stub being welded together at a welding zone proximal to a distal edge of the metal hose (Fig. 5, distal edge at 21 and welding zone at weld 22 which welds together the indicated weld collar at 3, the distal end portion of 3, and the tube stub).  

    PNG
    media_image5.png
    461
    700
    media_image5.png
    Greyscale


In regard to claim 2, Kurek discloses the hose assembly of claim 1, wherein the weld collar includes a radially inward extending distal end portion (Fig. 5, radially inward extending portion at 61 is at the distal end portion of 86 and bend radially inward relative to the portion at 86 defined by the indicated weld collar) compressed against an outer surface of the tube stub (Fig. 5, the portion at 61 bends inward and is compressed against the outer surface of 2).  
In regard to claim 3, Kurek discloses the hose assembly of claim 2, wherein the distal end portion of the weld collar defines a stepped portion (Fig. 5, the distal end portion defined by the portion at 61 is at least a stepped portion relative to the portion at 86) abutting the distal edge of the hose (Fig. 5, the portion at 61 contacts the distal edge 21 of 3).  
In regard to claim 6, Kurek discloses the hose assembly of claim 1, wherein the weld collar includes a hose compressing portion (Fig. 5, the weld collar defined at 86 at least has an inner surface that grips the outside of the 3 and in 8:10-15 discloses 86 is a folded-back portion, therefore, 86 is deformed to grip the end of 3 and can be reasonably interpreted as a compression portion) between the welding zone and a distal end portion of the weld collar (Fig. 5, distal end portion at 61 and the indicated hose compression portion is axially between an end of weld 22 and 61), wherein the distal end portion of the metal hose is compressed between the hose compressing portion and the tube stub (Fig. 5, the distal end portion of 3 is radially compressed between 86 and 2) to form a flattened distal cuff portion of the hose (Fig. 5, the end of 3 at 86 can be reasonably considered a flattened distal cuff portion since that end of 3 at 86 is reduced in diameter similar to the applicant’s invention shown in Fig. 2 where 127 of 105 defines the flattened distal cuff portion and is reduced in diameter relative the portion at 130).  
It is noted that Kurek does not expressly disclose the process of compressing, however, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself and does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.   In re Thorpe, 227 USPQ 964. Therefore, as the limitation of “compression”, “compressing”, and “compressed” does not impart a physical limitation which differentiates over the prior art, therefore the contact between the weld collar and the metal hose of Kurek is considered as reading on the limitations “compression”, “compressing”, and “compressed”. Further, the structure of Kurek results in same structure of the applicant’s invention shown in Fig. 2 where the end portion of metal hose 105 reduces in diameter from the compression and the end of the corrugated tube 120 results in a flattened shape relative to the peaks and valleys defined by the corrugations of the corrugated tube. In Kurek, the end of 3 reduces in diameter towards 86 and the corrugated tube 8 is also flattened at 86 relative to the corrugations of 8. 
In regard to claim 7, Kurek discloses the hose assembly of claim 6, wherein the hose comprises a corrugated metal tube (Fig. 5, corrugated metal pipe 8 as shown and in 5:30-38 discloses 8 is made of metal) and the distal cuff portion comprises a plurality of inwardly flattened corrugations (Fig. 5, end of 8 at 6 and 87 is inwardly flattened relative to the corrugations of 8. See note below.).  
It is noted that Kurek does not expressly disclose the distal cuff portion were corrugated before being flattened, however, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself and does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.   In re Thorpe, 227 USPQ 964. Therefore, as the limitation of “inwardly flattened corrugations” does not impart a physical limitation which differentiates over the prior art, therefore the flattened end of the corrugated tube 8 of Kurek is considered as reading on the limitation “inwardly flattened corrugations”. This interpretation is similar to the applicant’s invention shown in Fig. 2 where the end of the corrugated tube results in a flat shaped structure. 
In regard to claim 12, Kurek discloses a method of making a hose assembly (Fig. 5, the tubular assembly as shown defines a hose assembly), the method comprising: 
inserting a distal end portion of a metal hose (Fig. 5, metal pipe 3 that fits over the corrugated tube 8 and in 4:43-45 discloses 3 is made of metal and is similar to the applicant’s invention of a metal hose 105 shown in Fig. 1 that appears to be a metal tubular layer outside of the corrugated tube 120) into a proximal end of a weld collar (Fig. 5, 86 defines a weld collar and an end portion of 3 that inserts into 86 defines a distal end portion of 3); 
inserting a proximal end tube stub of an end connection (See image attached to claim 1 above, indicated at the proximal end defining a tube stub is similar to the applicant’s invention shown in Fig. 1 at 112 where the proximal end is located at the end connection) into the distal end portion of the metal hose (Fig. 5, indicated proximal tube stub 2 fits radially within 3, therefore, 2 is at least inserted into the distal end portion of 3 as shown), such that the distal end portion of the metal hose is radially disposed between the weld collar and the tube stub (Fig. 5, the distal end portion of 3 fits radially between 86 and 2); and 
welding the weld collar, the hose distal end portion, and the tube stub together at a welding zone (Fig. 5, welding zone defined at weld 22 which welds 86, 3, and 2) proximal to a distal edge of the metal hose (Fig. 5, end of 3 at 21 defines a distal edge of 3 and at least a portion of 22 is proximal to the distal edge at 21).  
In regard to claim 13, Kurek discloses the method of claim 12, wherein inserting the distal end portion of the metal hose into the proximal end of the weld collar comprises abutting the distal edge of the metal hose with a radially inward extending distal end portion of the weld collar (Fig. 5, radially inward extending distal end portion at 61 that abuts the distal end of 3).
In regard to claim 17, Kurek discloses the method of claim 12, wherein inserting the proximal end tube stub into the distal end portion of the metal hose comprises aligning a proximal end of the tube stub with the welding zone (Fig. 5, during insertion of the tube stub 2 requires radially aligning the proximal end of 2 with the welding zone in order to position 2 relative to the distal end portion of 3 before applying the weld 22).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kurek (US 5,511,828) in view of Zaborszki (US 5,511,720).
Kurek discloses the method of claim 12, further comprising a distal end portion of the weld collar against an outer surface of the tube stub (Fig. 5, opposite the indicated proximal end of 86 includes a distal end portion adjacent 61 that contacts an outer surface of 3).  
Kurek does not expressly disclose radially compressing the distal end portion of the weld collar (In 8:10-15 discloses 86 is formed by deformation by folding back to form the connection shown in Fig. 5, however, does not expressly disclose being compressed against 3).
In the related field of welded joints having corrugated tubing, Zaborszki teaches deforming a weld collar (Fig. 17, fitting at 90a defines a weld collar) over a metal hose (Fig. 17, metal braided hose at A’) by radial compression in order to have the advantage of a firm and tight grip that assures good contact when connecting the weld collar over the metal hose (In 8:1-15 discloses compressing 90a over A’ using a crimping tool to ensure a firm and tight grip assuring good contact).
It would have been obvious to one having ordinary skill in the art to have modified the contact between the distal end portion of the weld collar and the outer surface of the tube stub of Kurek to be radially compressed in order to have the advantage of a firm and tight grip assuring good contact as taught by Zaborszki 8:1-15.

Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance of claim 4:
Zaborszki discloses the weld collar and the end connection define an enclosed space between the welding zone and the distal end portion of the weld collar (Fig. 21, enclosed space between 98’’ and 93’’) but does not show or suggest the outer surface of the tube stub includes one or more grooves, notches, or knurled surfaces that form flow paths extending axially from the enclosed space to a distal end face of the weld collar. It would not have been obvious to one of ordinary skill in the art to have modified Zaborszki alone or in combination with Kurek to include the outer surface of the tube stub includes one or more grooves, notches, or knurled surfaces that form flow paths extending axially from the enclosed space to a distal end face of the weld collar. Such a modification would result in a welding flow path that would flow into the bore of the fitting shown in Fig. 21 and block the fluid flow path. Therefore, including the modification without blocking the fluid flow path of the joint in Fig. 21 would require hindsight reasoning and reconstruction. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The following prior arts made of record and not relied upon are considered pertinent to applicant's disclosure:
Eguchi et al. (US 8,844,579), Reed (US 5,813,438), Sheffield (US 3,30,589), Howard et al. (US 2,666,657), Jacobson (US 2,516,631), Hadley (US 5,069,253), McIntosh (US 5,297,586), Martin (US 9,273,810), and Kwon (US 8,997,794) discloses a weld collar, tube stub, a hose, a corrugated tube, and a weld bead.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to William S. Choi whose telephone number is (571)272-8223. The examiner can normally be reached Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM S. CHOI/Examiner, Art Unit 3679